UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5071


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RACHELE LANEE BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:11-cr-00047-1)


Submitted:   March 23, 2012                 Decided:   April 6, 2012


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant. R.
Booth Goodwin, II, United States Attorney, William Bryan King,
II, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rachele Lanee Brown pled guilty pursuant to a plea

agreement to conspiracy to distribute oxycodone, in violation of

21 U.S.C. § 846 (2006), and was sentenced to fifteen months in

prison.         Counsel      has     filed      an    appeal       pursuant        to    Anders     v.

California,         386     U.S.     738     (1967),        in     which      he     states      that

“because       of     the     appeal       waiver       provision          in      Brown’s       plea

agreement,       there       appears       to    be     no        meritorious           ground    for

appeal.”       Counsel nonetheless identifies as a possible issue for

this court’s review whether Brown’s fifteen-month sentence is

reasonable in light of the purposes of sentencing set forth in

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2011).                                    Brown has not

filed a pro se supplemental brief despite receiving notice of

her right to do so.                The Government moves to dismiss the appeal

based on the appellate waiver in Brown’s plea agreement.                                           We

affirm in part and dismiss in part.

            A       defendant       may    waive      the     right      to     appeal     if     that

waiver    is     knowing       and     intelligent.                See     United        States     v.

Poindexter, 492 F.3d 263, 270 (4th Cir. 2007).                                  Our independent

review     of       the     record     supports         the       conclusion            that     Brown

voluntarily         and     knowingly        waived         her    right        to      appeal    her

sentence.           Thus,    we     conclude         that    the    waiver         is    valid    and

enforceable.



                                                 2
            However,          even     a    valid      waiver       does     not    waive      all

appellate claims.             Specifically, a valid appeal waiver does not

preclude a challenge to a sentence on the ground that it exceeds

the    statutory           maximum    or     is       based    on     a     constitutionally

impermissible factor such as race, arises from the denial of a

motion to withdraw a guilty plea based on ineffective assistance

of counsel, or relates to claims concerning a violation of the

Sixth Amendment right to counsel in proceedings following the

guilty plea.              See United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Craig, 985 F.2d 175, 178 (4th

Cir.    1993).         Moreover,      the     appellate        waiver       in    Brown’s      plea

agreement did not waive:                  (1) any challenges she may have if her

sentence were above the Guidelines range associated with the

adjusted offense level determined by the district court, prior

to     consideration          of     acceptance         of     responsibility            or    any

departure       or    variance;       (2)    ineffective        assistance          of    counsel

claims;    or    (3)       any     claims    Brown     may     have       pertaining      to    her

conviction.           Brown’s       sentence      is    below       the    Guidelines         range

associated with her unreduced adjusted offense level and, thus,

she    raises        no    claims     that    fall      outside       the        scope   of    her

appellate waiver.

            Accordingly,             we     grant      the    Government's          motion       to

dismiss the appeal as to Brown’s sentence.                                  Although we are

charged    under          Anders    with     reviewing        the    record       for    unwaived

                                                  3
error, we have reviewed the record in this case and have found

no unwaived meritorious issues for appeal.             We therefore dismiss

the appeal in part and affirm in part.              This court requires that

counsel inform Brown, in writing, of her right to petition the

Supreme Court of the United States for further review.               If Brown

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move this

court   for    leave    to    withdraw   from   representation.     Counsel’s

motion must state that a copy thereof was served on Brown.                 We

dispense      with     oral   argument    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED IN PART;
                                                           DISMISSED IN PART




                                         4